Opinion of ti-ie Court by
Judge Hardin :
The refusal of the Court to permit new issue to be formed, by by amended pleading-, and its reference of the case rto a commissioner, were both proper under the decision of this court; and whether there was any irregularity or not in the confirmation of the report the judgment rendered, in abating the note by the value of the 100 acres of land, is as favorable to the appellant as the evidence would authorize or justify; and we perceive no substantial ground for reversing that judgment.
It is therefore affirmed.